                       Case 8:19-cv-00407-PX Document 2 Filed 02/12/19 Page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      District
                                                __________     of Maryland
                                                           District of __________

                  Kevin & Jeimy Flournoy                           )
                                                                   )
                                                                   )
                                                                   )
                           Plaintiff(s)                            )
                                                                   )
                               v.                                        Civil Action No. 19-cv-00407
                                                                   )
     Rushmore Loan Management Services, LLC                        )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)                             )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Bank National Association, As Trustee For The RMAC Trust, Series 2016-CTT
                                      Serve On:
                                      CSC-Lawyers Incorporating Service Company, 7 St. Paul Street, Suite 820 Baltimore,
                                      MD 21202

                                      The Corporation Trust, Inc., 2405 York Road, Suite 201, Lutherville-Timonium, MD
                                      21093

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ingmar Goldson
                                      The Goldson Law Office
                                      1734 Elton Road, Suite 210
                                      Silver Spring, MD 20903
                                      240-780-8829



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:        2/12/2019
                                                                                     Signature of Clerk or Deputy Clerk
